Citation Nr: 1828952	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  08-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for bilateral hearing loss at a noncompensable disability rating, effective August 30, 2007.  In a February 2014 decision, the Board took jurisdiction of a claim for entitlement to TDIU, based on evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

The Veteran provided testimony before a Veterans Law Judge on the issue of a compensable initial rating for bilateral hearing loss in June 2011.  He again provided testimony on this issue before another Veterans Law Judge in January 2017. 

Generally, Veterans Law Judges who conduct hearings must participate in making the final determination of the claims involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  When a Veteran has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  The Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

In correspondence dated in March 2018, the Veteran was advised of his right to a third hearing before a third Veterans Law Judge.  The following month, he informed VA that he waived his right to appear at an additional hearing before a third Veterans Law Judge who would be assigned to decide his appeal.  As such, the Board finds that there is no impediment to issuing the decision herein.


FINDINGS OF FACT

1.  Audiometric testing results have never shown the Veteran to have more than Level II hearing loss in either the right or the left ear at any point in the appeal period.

2.  The Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, do not render him unemployable


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).

2.  The criteria for TDIU have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating Claim-Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

The Veteran was initially provided an audiological examination in January 2008.  He reported having difficulty hearing when not looking directly at the speaker.  The results of audiometric testing in decibels were as follows:


              HERTZ

500
1000
2000
3000
4000
RIGHT
50
40
45
45
60
LEFT
30
30
30
30
50

The average pure tone threshold for the right ear was 47.5 decibels.  The average pure tone threshold for the left ear was 35 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.  The January 2008 results equate to the assignment of Level I hearing loss bilaterally upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Board notes that the record includes results of March 2008 private audiometric testing that are set out in graph form and are unclear.  In addition, VA requires the use of Maryland CNC testing when assigning ratings for a hearing loss disability, and there is no indication as to whether this testing was used. The Board remanded the claim in November 2012 in order to request that the private audiologist clarify the test results.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In an April 2013 letter, the private audiologist refused to do so.  The Board finds that there was substantial compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, as the Veteran underwent VA examinations in January 2008 and again in September 2008, the Board finds no prejudice to the Veteran to proceed with adjudication.

As noted, the Veteran was provided with another audiological examination in September 2008.  The Veteran reported hearing difficulties when background noise was present.  The results of audiometric testing in decibels were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
55
50
50
55
65
LEFT
35
40
35
40
40

The average pure tone threshold for the right ear was 55 decibels.  The average pure tone threshold for the left ear was 38.75 decibels.  Maryland CNC speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level I hearing loss bilaterally upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided with another audiological examination in May 2012.  The Veteran reported that he was dependent upon hearing aids.  The results of audiometric testing in decibels were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
60
65
60
55
80
LEFT
50
45
40
50
65

The average pure tone threshold for the right ear was 65 decibels.  The average pure tone threshold for the left ear was 50 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level II hearing loss in the right ear and Level I hearing loss in the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided with another audiological examination in October 2017.  The examiner noted Veteran's reports that he was dependent upon hearing aids, and could not hear without them.  The results of audiometric testing in decibels were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
70
80
65
70
85
LEFT
50
50
50
60
65

The average pure tone threshold for the right ear was 75 decibels.  The average pure tone threshold for the left ear was 56 decibels.  Maryland CNC speech recognition scores were 96 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level II hearing loss in the right ear and Level I hearing loss in the right ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Treatment records document treatment for hearing impairment, to include the use of hearing aids and note the Veteran's difficulties following conversations and hearing in the presence of background noise.  VA examiners have also considered and commented on the impairment noted in treatment records and provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak. 

The preponderance of evidence is against a finding that the Veteran has had a compensable level of bilateral hearing loss at any point in the appeal period. The results of audiometric testing conducted throughout the appeal period show the Veteran's impairment has never been worse than Level II hearing loss in either ear at any point in the appeal period. The Board acknowledges the Veteran's reports of difficulties hearing, especially in situations where background noise is present. The record does not indicate that the Veteran has the medical expertise to determine that his hearing loss meets the rating criteria for a higher evaluation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Accordingly, as the preponderance of evidence is against the claim, entitlement to an initial compensable rating for bilateral hearing loss must be denied.



II.  TDIU claim 

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, because of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for tinnitus at a 10 percent disability rating and for bilateral hearing loss at a 0 percent (noncompensable) disability rating.  The Veteran's combined rating is 10 percent.  As such, he does not meet the percentage requirements under 38 C.F.R. § 4.16(a).

An extraschedular TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable because of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable because of service-connected disabilities.  38 C.F.R. § 4.16(b).

On his May 2014 VA Form 21-8940, the Veteran reported that he last worked full time in October 2005, and that he was unable to work due to his service-connected hearing loss.  He indicated that he had a college degree and worked as a radio/television repairman; however, he also stated that he was unable to work due to a hip injury, severe sleep apnea, high blood pressure, glaucoma, and diabetes.

At his January 2017 hearing, the Veteran reported that he had been disabled for five years, and had become unable to work due to a non-service-connected back injury and his hearing loss.

The Veteran's VA examinations do not support his contention that he is unable to work due to hearing loss or tinnitus.  VA examiners in May 2012 and October 2017 acknowledged the Veteran's reports that he could not hearing without hearing aids and that his tinnitus, at times, affected his ability to focus on what other people were saying to him, but did not find that he was unemployable due to his hearing loss or tinnitus.  

The record includes the Veteran's Social Security Administration (SSA) documentation that indicated he was found to be fully disabled as of November 2007 due to his hearing loss and several non-service connected disabilities. Such a determination is non-binding.  The decision, however, is nevertheless probative as entitlement to individual unemployability must be established solely on the basis of impairment arising from service-connected disorders.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (citing 38 C.F.R. § 3.341(a)).  These records do not support the Veteran's claim.

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Although the Board appreciates the Veteran's reports that he cannot hear without hearing aids, it should be noted that, with the use of hearing aids, the Veteran's hearing does not impair his abilities.  In addition, VA examiners have found that his tinnitus does not impair his ability to work.  As such, entitlement to a TDIU is not warranted.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

TDIU is denied.




_____________________________                _____________________________
                  M. Hyland                                                        L. M. Barnard
             Veterans Law Judge,                                         Veterans Law Judge
       Board of Veterans' Appeals                                Board of Veterans' Appeals



_________________________________________________
James L. March
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


